DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said module supporting mechanism" in line 11 and “said side frame” in line 12.  There is insufficient antecedent basis for these limitations in the claim.  There is antecedent basis for “a pair of front-and-rear module supporting mechanisms” in lines 7 and 8, and “a pair of right-and-left side frames” in line 6-7.
The examiner suggest amending lines 11 and 12 to read -- said module supporting mechanisms is set to be lower than that of said side frames -- .
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: a battery mounting structure for an electric vehicle, where a battery unit supports a battery module and is mounted at a pair of floor frames, wherein said battery unit includes the battery module, a pair of right-and-left side frames mounted to the floor frames, and a pair of front-and-rear module supporting mechanisms which include a pair of front-and-rear cross frames that interconnect to the pair of side frames and support a front end portion and a rear end portion of the battery module, further where the bending rigidity, in a vertical direction, of a module supporting mechanism is set to be lower than the side frames bending rigidity, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2013/0229030 issued to Yamaguchi et al. teach of a floor structure for a vehicle that includes side frames (10), floor panel (12), cross members (34), for securing battery modules (56) but Yamagushi et al. does not disclose a module supporting mechanism with a lower bending rigidity than a side frame. 
U.S. Patent Publication 2012/0097466 issued to Usami et al. teach of a battery mount structure that includes side portions (41) mounted to floor frames for supporting a battery unit (21) but does not teach of a pair of front-and-rear module supporting mechanisms which include 
U.S. Patent Publication No. 2016/0375750 issued to Hokazono et al. teaches of a battery frame and mounting structure that includes teaching (see at least paragraph [0094]) of applying a bending moment to a flange portion (50) of a battery mount.
U.S. Patent No. 2018/0126857 issued to Kelly-Morgan teach of a battery support.
U.S. Patent No. 2011/0297467 issued to Iwasa et al. teach of a battery support.
U.S. Patent Publication No. 2017/0001507 issued to Ashraf et al. teach of an underbody unit for receiving a battery.
U.S. Patent Publication 2012/0321927 issued to Loo et al. teach of a battery case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618